

Exhibit 10.1





June 18, 2015


Mr. William C. Cobb
c/o H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105


Re:
Letter Agreement Amending Employment Agreement

Dear Mr. Cobb:
This letter agreement (this “Agreement”) sets forth our agreement to amend that
certain Employment Agreement by and among you, H&R Block Management, LLC, and
H&R Block, Inc., dated as of April 27, 2011, as amended by those certain Letter
Agreements dated as of January 4, 2013 and as of July 15, 2014 (the “Employment
Agreement”). Except as provided herein, this Agreement shall not alter the terms
of the Employment Agreement. Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Employment Agreement.
The parties to this Agreement hereby agree to amend the Employment Agreement as
follows:
1.
The phrase “end upon September 1, 2016” in Section 2 shall be deleted and
replaced with “end upon September 1, 2018.”

This Agreement may be executed in identical multiple counterparts, all of which
taken together will constitute one and the same agreement.


Very truly yours,


H&R Block Management, LLC            H&R Block, Inc.




By:/s/ Aileen M. Wilkins                By:/s/ Aileen M. Wilkins

Name: Aileen M. Wilkins                Name: Aileen M. Wilkins
Title: Chief People Officer                Title: Chief People Officer


Acknowledged and agreed as of the date first set forth above:


/s/ William C. Cobb

William C. Cobb

